Name: Council Regulation (EEC) No 4112/86 of 22 December 1986 opening, allocating and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Yugoslavia (1987)
 Type: Regulation
 Subject Matter: political geography;  beverages and sugar
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 380 / 7 COUNCIL REGULATION (EEC) No 4112 / 86 of 22 December 1986 opening, allocating and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin , falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Yugoslavia ( 1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES , principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect most accurately the actual development of the market in the products in question , such allocation should be in proportion to the requirements of the Member States , assessed by reference to both the statistics relating to imports of the said products from Yugoslavia over a representative reference period and the economic outlook for the quota period concerned ; Whereas in this case , however , neither Community nor national statistics showing the breakdown for each of the types of wines in question are available and no reliable estimates of future imports can be made ; whereas in these circumstances the quota volumes should be allocated in initial shares , taking into account demand for these wines on the markets of the various Member States ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 22 of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ( ! ) stipulates that certain wines having a registered designation of origin falling within subheading ex 22.05 C of the Common Customs Tariff, originating in Yugoslavia and specified in the Agreement in the form of an exchange of letters of 1 8 July 1983 , shall be imported into the Community at customs duties equal to 70 % of the duties of the Common Customs Tariff within the limits of an annual Community tariff quota of 12 000 hectolitres ; whereas these wines must be put in containers holding two litres or less and must be accompanied by a certificate of designation of origin in accordance with the model appearing in the Annex to this Regulation ; whereas a tariff quota of 12 000 hectolitres should therefore be opened for the period up to 31 December 1987 ; Whereas the wines in question are subject to compliance with the free-at-frontier reference price ; whereas , in order that such wines may benefit from this tariff quota , Article 18 of Regulation (EEC) No 337 / 79 ( 2 ), as last amended by Regulation (EEC) No 3805 / 85 ( 3 ), must be complied with ; Whereas , since a Protocol as provided for in Articles 79 and 366 of the Act of Accession of Spain and Portugal does not exist , the Community must take the measures referred to in Articles 180 and 367 of that Act ; whereas the tariff measure concerned will , therefore , apply to the Community as constituted on 31 December 1985 ; Whereas it is in particular necessary to ensure equal and uninterrupted access for all Community importers to the abovementioned quota , and uninterrupted application of the rates laid down for this quota to all imports of the products concerned into the Member States until the quota has been used up ; whereas , having regard to the above Whereas , to take into account import trends for the products concerned in the various Member States , the quota amount should be divided into two instalments , the first being allocated among the Member States and the second held as a reserve intended to cover at a later date the requirements of Member States who have used up their initial share ; whereas , in order to guarantee some degree of security to importers in each Member State , the first instalment of the Community quota should be fixed at a level which could , in the present circumstances , be 85 % of the quota volume ; Whereas the initial shares of the Member States may be used up at different rates ; whereas , in order to take this into account and to avoid a break in continuity , any Member State which has used up almost all of its initial share should draw an additional share from the reserve ; whereas this should be done by each Member State each time one of its additional shares is almost used up , and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission , and the Commission must be in a position to follow the extent to which the quota volume has been used up and inform the Member States thereof; 0 ) OJ NoL 41 , 14 . 2 . 1983 , p. 2 . ( 2 ) OJ NoL 54 , 5 . 3 . 1979 , p. 1 . ( 3 ) OJ No L 367 , 31 . 12 . 1985 , p . 39 . No L 380 / 8 31 . 12 . 86Official Journal of the European Communities administration of the shares allocated to that economic union may be carried out by any one of its members . Whereas , if at a given date in the quota period a substantial quantity of its initial share remains unused in any Member State , it is essential that it should return a significant proportion thereof to the reserve , to prevent part of the Community quota remaining unused in one Member State when it could be used in others ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1987 the Common Customs Tariff duties in respect of the following products originating in Yugoslavia shall be suspended in the Community as constituted on 31 December 1985 at the levels and within the limit of a Community tariff quota as shown herewith : Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the Order No CCT heading No Descriptions Volume of the quota ( in hi ) Rates of duty 09.1501 22.05 Wine of fresh grapes ; grape must with fermentations arrested by the addition of alcohol : C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol , in containers , holding : ex a ) Two litres or less :  wines entitled to one of the following designations of origin :  Ljutomersko  OrmoÃ ¡ke gorice , LaÃ ¡ki Rizling  Ohrid , Merlot  Herzegovina  Mostar :  Ã ½ilavka  Blatina  FruÃ ¡ka Gora , Talijanski Rizling  Oplenac , Lipovac  Istra , Merlot  TikveÃ ¡ :  Krater  KratoÃ ¡ija  Srednja i juzna dalmacija :  DingaÃ   KÃ stelet  Crna Gora , Vranac II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol , in containers , holding : ex a ) Two litres or less :  wines entitled to one of the following designations of origin :  Ljutomersko  OrmoÃ ¡ke gorice , LaÃ ¡ki Rizling  Ohrid , Merlot  Herzegovina  Mostar :  Ã ½ilavka  Blatina  FruÃ ¡ka Gora , Talijanski Rizling  Oplenac , Lipovac  Istra , Merlot  TikveÃ ¡ :  Krater  KratoÃ ¡ija  Srednja i juÃ ¾na dalmacija :  DingaÃ   KÃ stelet  Crna Gora , Vranac 12 000 ¢ 10,1 ECU / hl &gt; 11,8 ECU / hl 31 . 12 . 86 Official Journal of the European Communities No L 380 / 9 4 . Notwithstanding paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those fixed in these paragraphs if there is reason to believe that those fixed might not be used up . They shall inform the Commission of their grounds for applying this paragraph . 2 . The wines in question shall be subject to compliance with the free-at-frontier reference price . In order that such wines may benefit from this tariff quota , Article 18 of Regulation (EEC) No 337 / 79 must be complied with . 3 . Each of these wines , when imported , shall be accompanied by a certificate of designation of origin , issued by the relevant Yugoslavian authority , in accordance with the model annexed to this Regulation . Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1987 .Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments . 2 . A first instalment , amounting to 10 150 hectolitres shall be allocated among the Member States ; the shares , which subject to Article 5 shall be valid until 31 December 1987 , shall be as follows : Article 5 Member States shall return to the reserve , not later than 1 October 1987 , the unused portion of their initial shares which on 15 September 1987 is in excess of 20 % of the initial amount . They may return a greater quantity if there are grounds for believing that this quantity might not be used in full .Benelux Denmark Germany Greece France Ireland Italy United Kingdom (hectolitres) 900 700 7 500 10 500 20 10 510 Member States shall notify the Commission , not later than 1 October 1987 , of the total imports of the products concerned effected under the Community quotas up to and including 15 September 1987 and , where appropriate , the proportion of their initial share that they are returning to the reserve . 3 . The second instalment , amounting to 1 850 hectolitres , shall constitute the reserve . Article 6 The Commission shall keep an account of the shares opened by Member States pursuant to Articles 2 and 3 and , as soon as it has been notified , shall inform each Member State of the extent to which the reserve has been used up . It shall notify the Member States , not later than 5 October 1987 , of the state of the reserve after quantities have been returned thereto pursuant to Article 5 . Article 3 1 . If 90 % or more of a Member State's initial share , as specified in Article 2 ( 2 ), or of that share less the portion returned to the reserve where Article 5 has been applied , has been used up , that Member State shall , without delay , by notifying the Commission , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next whole number , in so far as the amount in the reserve allows . 2 . If, after its initial share has been used up , 90 % or more of the second share drawn by a Member State has been used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share . 3 . If , after its second share has been used up , 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . This process shall continue to apply until the reserve is used up . It shall ensure that the drawing which uses up the reserve is limited to the balance available and , to this end , shall specify the amount thereof to the Member State making the final drawing . Article 7 1 . Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged No L 380 / 10 Official Journal of the European Communities 31 . 12 . 86 without interruption against their aggregate shares in the Community quota . 2 . Member States shall ensure that importers of the products have free access to the shares allocated to them . 3 . Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation . 4 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission , Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is observed . Article 10 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 1 . Exporter  Exportateur CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE YUGOSLAV WINES VINS YOUGOSLAVES No 000000 2 . Consignee  Destinataire 3 . ISSUING AUTHORITY  ORGANISME Ã METTEUR 4. Designation of origin  Appellation d'origine 5 . Marks and numbers  Number and kind of packages Marques et numÃ ©ros  Nombre et nature des colis S. Gross mass ( kg ) Masse brute ( kg 7 . Litres Litres 8 . Litres ( in words)  Litres (en lettres ) 9 . CERTIFICATION BY THE ISSUING AUTHORITY - VISA DE L'ORGANISME EMETTEUR The wine described in this certificate is wine produced within the wine district of and is considered by Yugoslav legislation as entitled to the designation of origin ' Le vin dÃ ©crit dans le present certificat a ete produit dans la zone viticole de et est reconnu , suivant la loi yougoslave, comme ayant droit Ã la dÃ ©nomination d'origine Place  Lieu Date  Date Signature and stamp  Signature et cachet : class="page"> </body></html>